DETAILED ACTION
This office action is responsive to the amendment of February 7, 2022, and request for continued examination filed March 4, 2022. Claim 1 was amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022, has been entered.
Response to Arguments
The outstanding rejection under 35 USC 112(b) was overcome by the amendment of February 7, 2022. 
Applicant's arguments filed February 7, 2022, have been fully considered but they are not persuasive. The arguments are related to limitations which are amended into the claims. No particular argument is made other than to state that the claimed limitations regarding bends of particular radii are not found in the cited prior art. 
Examiner respectfully disagrees, and maintains his position that the claimed subject matter is present in the Medoff reference. Examiner has pointed out the dearth of disclosure related to the claimed bends, and pointed out that the bends are not 
The rejection of record is maintained, even in view of the amendments. 
The relevant sections of the prior office action are duplicated here, modified only to correlate to the newly presented amendments.
Examiner’s Comments Regarding Certain Claim Limitations
The only apparent reason provided for the claimed configuration for the first and second curves in the instant specification appears to be at [0025] of the originally presented specification, and appears to be such that the concavity of the bends “substantially matches, or mates with, the plantar anatomy of the fifth metatarsal… It is contemplated, however that the radii and concavities of the first and second bends 128, 132 may be varied from those illustrated and disclosed herein, without limitation, so as to mate the plantar bone plate 100 to the anatomy of the metatarsal bones, as needed.” It is clear that the claimed curvature is one of many curvatures which was contemplated, and was chosen as a matter of optimization of the plate for conformance with particular anatomies of a patient. The claimed bends are therefore not considered to be critical to the invention. 
It is examiner’s position that fig. 2C of Medoff demonstrates a first bend 50 and a second bend 52 which are in the form of a tangent reverse curve, or at least sufficiently 
It is examiner’s position that the demonstrated figure is that claimed; and if not, the plurality of options provided has made clear that selection of the claimed configuration was obvious to one at the time of the invention in order to optimize the plate for a particular use and patient anatomy. The rejection is maintained and modified to correlate to the amendments. 

“Concaved toward” is understood to mean that an “opening of the” concave portion is in the claimed direction – this is supported by the instant figures (noting that ‘upper’ surface is 104, pointed down in fig. 4; and bone facing surface 108 is facing up in fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2009/0275991 A1) in view of Ramos Maza (US 2012/0010617 A1).
Regarding claim 1, Medoff teaches a method of manufacturing a plantar bone plate 40 as at fig. 2C for treating fractures of a metatarsal bone [0047] – including fifth metatarsal, comprising: 
providing a generally elongate member 41 having an upper surface (down in fig. 2C) and a lower surface (up in fig. 2C); 
disposing two or more fixation apertures 66 along a longitudinal dimension of the elongate member 41 including a countersunk surface [0046]; 
configuring the two or more fixation apertures 66 capable of receiving inferentially referred to fasteners suitable for fastening the plantar bone plate 40 to the metatarsal bone [0047]; 
wherein a longitudinal dimension of the plantar bone plate includes a first bend and a corresponding first radius and a second bend and a second corresponding radius, wherein the second radius is smaller than the first radius, the first bend comprising a curved portion that is concaved toward the upper surface;
the second bend comprises a curved portion concaved away from the upper surface;
forming a compression slot 67 capable of receiving an inferentially referred to fastener at an oblique angle suitable for compressing adjacent portions of the metatarsal bone so as to encourage bone fusion (there is no reason that the slot cannot be used in this way); and 
applying a curvature along the elongate member such that the plantar bone plate mates with the anatomy of the plantar aspect of the metatarsal bone [0047].


Examiner takes the position that the Medoff plate must have been manufactured at some point in time for the plate of Medoff to actually be built. Limitations “providing”, “disposing”, “configuring”, and “applying” are considered so broad as to have been inherently carried out at some point in time in order for the Medoff plate to exist. 

	Medoff fails to teach each countersunk surface including a chamfer angle ranging between 60 and 120 degrees. 
	
Ramos Maza teaches a chamfer angle of 60 degrees to about 75 degrees in a countersunk bore in a bone plate as at fig. 5A and [0055]. These teachings fall within the claimed range of 60 to 120 degrees. (MPEP 2144.05) These surfaces are capable of preventing a fastener from backing out after being implanted into bone. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Medoff plate with a 60-75 degree chamfer angle as suggested by Ramos Maza. One would have done so in order to provide the Medoff plate with anti-rotation structures (Ramos Maza [0055]) within the screw holes thereof to ensure secure contact between a tapered surface of a screw had and a countersunk bore. Such a configuration is considered to prevent the fastener from backing out after being implanted into a bone. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799